Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10863797. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim footwear with a medial side flap and a tensioning cable as claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     In claim 5 the phrase “articulates between…” recites a function without sufficient structure to warrant this function.  It is not clear what structural limitations applicant intends to encompass with such language, i.e. no means for allowing such a function has been recited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torppey (5027482).
      Torppey shows a shoe comprising An article of footwear comprising:
an upper (22) defining a foot-receiving cavity;
a medial-side flap (25) adjacent to the upper and secured at a medial side of the
article of footwear; and
a tensioning cable (31) fixed (at 31a and 31b) at a lateral side of the article of footwear,
extending over the foot-receiving cavity from the lateral side of the article of footwear to
an anchoring feature at the medial side of the article of footwear and doubling back from
the anchoring feature to the lateral side of the article of footwear (see figures 1 and 2), tensioning of the
tensioning cable tightening the upper over the foot-receiving cavity as claimed.
     It is noted that Torppey does not distinguish between the medial and lateral sides of the footwear and merely states that there are two opposite sides on which one has element 30 placed, shoes have medial and lateral opposing sides inherently, the arrangement shown inherently teach a medial side (where flap 25 is located) and a lateral side (where element 30 is attached) or vice versa in that Torppey merely suggests placement on opposing sides of the footwear.
     In reference to claims 2-4, Torppey shows a strap (28) and fasteners (35 and 37) as claimed.
     In reference to claims 13-15, Torppey shows a lateral flap (30) adjacent the upper as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrpey in view of Laio (6594921).
     Torrpey shows a shoe substantially as claimed except for the exact rear of the upper.  Laio teaches forming a shoe upper with a rear portion (20) which rotates from a front portion (see figure 4).  It would have been obvious to provide a rotating rear upper portion as taught by Laio in the shoe of Torrpey to allow the shoe to be easily changed from one style to another.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrpey in view of Dua (2010/0154256).
     Torrpey shows a shoe substantially as claimed except for the exact eyelets.  Dua teaches forming eyelets from a cable loop (44).  It would have been obvious to form the eyelets from a cable loops as taught by Dua in the shoe of Torrpey to provide a more supportive upper arrangement.
     In reference to claim 9, both cables are considered to “extend through the upper” inasmuch as applicant has defined and claimed such.
Claims 1-4, 10, 11, 13-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrie (7490417) in view of Torrpey (5027482).
Petrie shows a shoe comprising An article of footwear comprising:
an upper (104) defining a foot-receiving cavity;
a medial-side flap (112) adjacent to the upper and secured at a medial side of the
article of footwear; and
a tensioning cable fastening means (114, see column 4 lines 26-33) substantially as claimed except for the exact tensioning cable fastening means.  Torrpey teaches a tensioning cable (31) fixed (at 31a and 31b) at a lateral side of the article of footwear, extending over the foot-receiving cavity from the lateral side of the article of footwear to an anchoring feature at the medial side of the article of footwear and doubling back from the anchoring feature to the lateral side of the article of footwear (see figures 1 and 2), tensioning of the tensioning cable tightening the upper over the foot-receiving cavity.  It would have been obvious to use the tension cable fastening means taught by Torrpey in the shoe of Petrie to provide a quick and easy cable fastening means.
    It is noted that Torppey and/or Petrie not distinguish between the medial and lateral sides of the footwear and merely states that there are two opposite sides, shoes have medial and lateral opposing sides inherently, the arrangement shown inherently teach a medial side (where flap 25 is located in Torppey and/or 140 of Petrie) and a lateral side (where element 30 is attached in Torppey and/or 142 of Petrie) or vice versa in that Torppey  and/or Petrie merely suggests placement on opposing sides of the footwear.
    In reference to claims 2-4, Torppey shows a strap (28) and fasteners (35 and 37) as claimed.
     In reference to claims 10 and 11, Petrie shows a medial outer flap (112), inner flap (formed by 220) which are arranged with the upper therebetween (see figure 7) as claimed.
     In reference to claims 13-15 and 17, Torppey shows a lateral flap (30) adjacent the upper as claimed.
Allowable Subject Matter
Claims 6, 7, 12, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the filing of a proper Terminal Disclaimer.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732